 1 Paul Ruprecht (NV Bar No. 14263)
   WESTERN WATERSHEDS PROJECT
 2 PO Box 12356
   Reno, Nevada 89510
 3
   Telephone: (208) 421-4637
 4 paul@westernwatersheds.org

 5 Deborah A. Sivas (CA Bar No. 135446)
   Matthew J. Sanders (CA Bar No. 222757)
 6 ENVIRONMENTAL LAW CLINIC
   Mills Legal Clinic at Stanford Law School
 7
   Crown Quadrangle, 559 Nathan Abbott Way
 8 Stanford, California 94305-8610
   Telephone: (650) 723-0325
 9 Facsimile: (650) 723-4426
   dsivas@stanford.edu
10 matthewjsanders@stanford.edu

11
   Attorneys for Defendant-Intervenors
12 (Admitted Pro Hac Vice)

13                              UNITED STATES DISTRICT COURT
14                                   DISTRICT OF NEVADA
15                                       (Northern Division)
16 SIERRA TRAIL DOGS MOTORCYCLE                    Case No. 3:18-cv-594-MMD-CLB
   AND RECREATION CLUB; PINE NUT
17 MOUNTAINS TRAILS ASSOCIATION;                   STIPULATION TO EXTEND BRIEFING
18 AMERICAN MOTORCYCLIST                           SCHEDULE FOR REPLIES TO CROSS-
   ASSOCIATION, DISTRICT 36;                       MOTIONS FOR SUMMARY JUDGMENT
19 CALIFORNIA FOUR WHEEL DRIVE
   ASSOCIATION and THE BLUE RIBBON                 (First Request)
20 COALITION,

21                Plaintiffs,
22
           v.
23
   UNITED STATES FOREST SERVICE;
24 HUMBOLDT TOIYABE NATIONAL
   FOREST; WILLIAM (“BILL”)
25
   DUNKELBERGER, Forest Supervisor,
26 Humboldt-Toiyabe National Forest,

27                Defendants,

28                and
                                               1                Case No. 3:18-cv-594-MMD-CBC
                          STIPULATION TO EXTEND BRIEFING SCHEDULE FOR
                        REPLIES TO CROSS-MOTIONS FOR SUMMARY JUDGMENT
 1
   AMERICAN BIRD CONSERVANCY;
 2 CENTER FOR BIOLOGICAL DIVERSITY;
   WESTERN WATERSHEDS PROJECT;
 3
   WILDEARTH GUARDIANS,
 4
             Defendant-Intervenors.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                         2                Case No. 3:18-cv-594-MMD-CBC
                    STIPULATION TO EXTEND BRIEFING SCHEDULE FOR
                  REPLIES TO CROSS-MOTIONS FOR SUMMARY JUDGMENT
 1          Under Local Rule 6-1, Plaintiffs Sierra Trail Dogs Motorcycle and Recreation Club; Pine

 2 Nut Mountains Trail Association; American Motorcyclist Association, District 36; California Four

 3 Wheel Drive Association; and the Blue Ribbon Coalition; Federal Defendants United States Forest

 4 Service; Humboldt Toiyabe National Forest; and William (“Bill”) Dunkelberger, Forest

 5 Supervisor, Humboldt-Toiyabe National Forest; and Defendant-Intervenors American Bird

 6 Conservancy, Center for Biological Diversity, Western Watersheds Project, and WildEarth

 7 Guardians hereby stipulate to extend the remaining briefing deadlines for their motion and cross-

 8 motions for summary judgment. This is the first such stipulation for extension of time.

 9          The Plaintiffs filed their motion for summary judgment on September 20, 2019. ECF

10 No. 31. The Federal Defendants filed their cross-motion and their response in opposition to the

11 Plaintiffs’ motion on November 1, 2019. ECF No. 37. The Defendant-Intervenors filed their

12 cross-motion and their response in opposition to the Plaintiffs’ motion on November 8, 2019.

13 ECF Nos. 40-41.

14          Under the current briefing schedule for the cross-motions, ECF No. 27, the Plaintiffs’

15 response/reply brief is due by December 6, 2019; the Federal Defendants’ reply brief is due 28

16 days from the filing of the Plaintiffs’ response/reply brief, which would be January 3, 2020, at the

17 latest; and the Defendant-Intervenors’ reply brief is due 7 days from the filing of the Federal

18 Defendants’ reply brief, which would be January 10, 2020, at the latest.
19          The parties request an extension of these three upcoming briefing deadlines in the interests

20 of justice. The current briefing schedule spans the Thanksgiving and Christmas holidays, during

21 which time preparing the reply briefs will be difficult due to conflicting work and personal

22 commitments. Additionally, the Defendant-Intervenors’ lead counsel are from the Stanford

23 Environmental Law Clinic, a teaching clinic at Stanford Law School where student practitioners

24 work under the supervision of licensed attorneys. The winter academic quarter for the law

25 school’s 2020-2021 school year will not begin until January 6, 2020, at which time a new set of

26 students will be working in the clinic. An extension of the due date for the Defendant-Intervenors’

27 reply brief would permit these new students to prepare the reply brief.

28
                                                 3                Case No. 3:18-cv-594-MMD-CBC
                            STIPULATION TO EXTEND BRIEFING SCHEDULE FOR
                          REPLIES TO CROSS-MOTIONS FOR SUMMARY JUDGMENT
 1         The parties therefore stipulate that, with the Court’s permission, the following deadlines

 2 will supersede the deadlines established in by the previous briefing schedule in ECF No. 27:

 3         •   Plaintiffs’ Combined Response/Reply Brief is due on or before December 20, 2019.
 4         •   Federal Defendants’ Reply Brief is due on or before January 31, 2020.
 5         •   Proposed Intervenor-Defendants’ Reply Brief is due on or before February 7, 2020.
 6

 7         Respectfully submitted this 15th day of November, 2019.

 8                                                 /s/ Deborah A. Sivas
                                                   Deborah A. Sivas
 9                                                 Matthew J. Sanders
                                                   ENVIRONMENTAL LAW CLINIC
10                                                 Mills Legal Clinic at Stanford Law School
11                                                 /s/ Paul Ruprecht
12                                                 Paul Ruprecht
                                                   WESTERN WATERSHEDS PROJECT
13
                                                   Attorneys for Defendant-Intervenors
14
                                                   /s/ John C. Boyden
15                                                 John C. Boyden
                                                   ERICKSON, THORPE & SWAINSTON, LTD.
16
                                                   /s/ Paul A. Turcke
17
                                                   Paul A. Turcke
18                                                 MSBT LAW, CHTD.

19                                                 Attorneys for Plaintiffs

20                                                 Jean E. Williams
                                                   Deputy Assistant Attorney General
21                                                 Environment & Natural Resources Division

22                                                 /s/ Shaun M. Pettigrew
                                                   Shaun M. Pettigrew
23                                                 Trial Attorney
                                                   Natural Resources Section
24
                                                   Attorneys for Federal Defendants
25

26 IT IS SO ORDERED:

27         UNITED STATES DISTRICT JUDGE, MIRANDA M. DU

          November 18, 2019
28 DATED: _________________
                                                4                Case No. 3:18-cv-594-MMD-CBC
                           STIPULATION TO EXTEND BRIEFING SCHEDULE FOR
                         REPLIES TO CROSS-MOTIONS FOR SUMMARY JUDGMENT
     Case 3:18-cv-00594-MMD-CLB Document 42 Filed 11/15/19 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE
 2

 3         I hereby certify that on November 15, 2019, I electronically transmitted the foregoing to

 4 the Clerk’s Office using the CM/ECF System for filing and transmittal of a Notice of Electronic

 5 Filing to all CM/ECF registrants for this matter.

 6

 7                                               /s/ Deborah A. Sivas
                                                 Deborah A. Sivas
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                5                Case No. 3:18-cv-594-MMD-CBC
                           STIPULATION TO EXTEND BRIEFING SCHEDULE FOR
                         REPLIES TO CROSS-MOTIONS FOR SUMMARY JUDGMENT
